DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 21-32 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … detecting an arrival of a vehicle at the service facility; initiating, by a processor at the service facility, the establishment of a secure communication link with the vehicle via an in-vehicle Wi-Fi hotspot the initiating comprising: wirelessly transmitting a pairing request to the vehicle; receiving a vehicle private key from a cloud-based server: receiving an encrypted code word from the vehicle; decrypting the code word; re-encrypting the decrypted code word using the vehicle private key: and transmitting the re-encrypted code word to the vehicle; wherein the secure communication link is established after the vehicle decrypts the re-encrypted code word and verifies that the decrypted re-encrypted code word is the same as the code word that was encrypted by the vehicle…in combination and relationship with the rest of claim as being claimed in claims 1, 21, 29.
Therefore, claims 2-8, 22-28, 30-32 are allowable as being dependent upon independent claims 1, 21, 29.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436